     Case
      Case1:20-cv-02375-LGS-RWL
           1:20-cv-02375-LGS-RWL Document
                                  Document59-1
                                           60 Filed
                                               Filed09/23/20
                                                     09/23/20 Page
                                                               Page11ofof24
                                                                          24




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
PARALLAX HEALTH SCIENCES, INC.,                                                  :   Case No.:20-cv-2375
                                                                                 :   (LGS)(RWL)
          Plaintiff/Counterclaim Defendant                                       :
                                                                                 :
          - against -                                                            :   STIPULATED PROTECTIVE
                                                                                 :   ORDER
EMA Financial, LLC                                                               :
                                                                                 :
          Defendants/Counterclaim Plaintiff                                      :
                                                                                 :
                                                                                 :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

ROBERT W. LEHRBURGER, Magistrate Judge:                                                                    9/23/2020


          The parties having agreed to the following terms of confidentiality, and the Court

having found that good cause exists for issuance of an appropriately tailored confidentiality

order governing the pre-trial phase of this action, it is therefore hereby

          ORDERED that any person subject to this Order — including without limitation the

parties to this action, their representatives, agents, experts and consultants, , and all other

interested persons with actual or constructive notice of this Order — shall adhere to the

following terms, upon pain of contempt:


        1.        Definitions.

                  a.         Confidential Information. The term "Confidential Information" shall

        mean and include information contained or disclosed in any Documents (as defined below),

        portions of Documents, answers to interrogatories, responses to requests for admissions,

        trial testimony, deposition testimony, and transcripts of trial testimony and depositions,

        including data, summaries, and compilations derived therefrom that is deemed to be
Case
 Case1:20-cv-02375-LGS-RWL
      1:20-cv-02375-LGS-RWL Document
                             Document59-1
                                      60 Filed
                                          Filed09/23/20
                                                09/23/20 Page
                                                          Page22ofof24
                                                                     24




  Confidential Information by any party to which it belongs. Confidential Information shall

  not include information or material that: (a) was, is, or becomes public knowledge in a

  manner other than by violation of this Protective Order or other fault of the receiving party

  or violation of law; (b) is acquired by the receiving party from a third party not owning a

  duty of confidentiality to the producing party; (c) before receipt from the producing party,

  was lawfully possessed by the receiving party without a duty of confidentiality to the

  producing party; (d) is disclosed by the producing party to a third party not owing a duty

  of confidentiality to the producing party, subject to Fed. R. Civ. P. 26(b)(5)(B); (e) is

  independently developed by the receiving party; (f) was disclosed to the receiving party by

  the producing party prior to entry of this Protective Order without a duty of confidentiality

  to the producing party; or (g) is disclosed by the receiving party with the producing party's

  prior written approval. Confidential Information may include documents and information

  designated under this Order as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL-

  OUTSIDE ATTORNEYS' EYES ONLY."

          b.      Documents. The term "Documents" shall have the meaning ascribed to the

  terms "documents," "electronically stored information," and "tangible things" in Fed. R.

  Civ. P. 34.

          c.      Outside Counsel. The term "outside counsel" shall mean outside counsel

  of record, and other attorneys, law clerks, paralegals, secretaries, and other support staff

  employed in any office of the law firms identified as counsel of record in this case, provided

  such individuals do not otherwise hold any formal position (e.g., employee, director,

  principal) or direct financial interest in a party to this order.




                                              2
    Case
     Case1:20-cv-02375-LGS-RWL
          1:20-cv-02375-LGS-RWL Document
                                 Document59-1
                                          60 Filed
                                              Filed09/23/20
                                                    09/23/20 Page
                                                              Page33ofof24
                                                                         24




       2.     Scope. All documents, things, testimony, and other information, or the substance

thereof in any form, including documents and things produced by either party, interrogatory

answers, responses to requests for admissions, deposition exhibits, and any other discovery

materials produced or subject to discovery, and all copies, excerpts, abstracts, and summaries

thereof produced, given, or filed during discovery and other proceedings in this action shall be

subject to this Stipulation and Order concerning Confidential Information as set forth below.

Nothing herein shall prevent or restrict a party or non-party from using or disclosing its own

Confidential Information in any manner.

       3.     Form and Timing of Designation.

              a.      Confidential Information may be so designated by placing or affixing the

       term(s), as appropriate hereunder, "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL-

       OUTSIDE ATTORNEYS' EYES ONLY" on the document in a manner that will maintain

       the legibility of the document.       Documents may be so designated prior to, or

       contemporaneously with, the production or disclosure of the documents or for the initial

       production, within 5 business days of the date of signing of this order. Inadvertent or

       unintentional production of documents without prior designation shall not be deemed a

       waiver, in whole or in part, of the right to designate documents at a later date. Upon

       learning of any inadvertent or unintentional failure to designate, the producing party may

       designate such information.      A receiving party who disseminates a document or

       information not marked "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL-OUTSIDE

       ATTORNEYS' EYES ONLY" originally, but later so marked, shall make reasonable

       efforts to retrieve the document or information from any recipients after being notified of

       the inadvertent or unintentional failure to properly mark the document. A receiving party



                                                3
     Case
      Case1:20-cv-02375-LGS-RWL
           1:20-cv-02375-LGS-RWL Document
                                  Document59-1
                                           60 Filed
                                               Filed09/23/20
                                                     09/23/20 Page
                                                               Page44ofof24
                                                                          24




        disagreeing with the designation of such materials may challenge the designation as set

        forth in ¶12 but must comply with these procedures pending the resolution of any such

        challenge. These procedures shall not waive or eliminate any other protections available

        under any other governing rules or procedures.

        4.      Documents That May Receive a "CONFIDENTIAL" Designation.                            Any

producing party, whether a party to the litigation or third party, may designate documents as

"CONFIDENTIAL" that contain (i) information protected from disclosure by statute, (ii) sensitive

personal, technical, business, or financial information, (iii) trade secrets, (iv) confidential research,

development, proprietary, or commercial information, or (v) documents that the producing party

in the ordinary course of business does not or would not disclose to third parties except in

confidence, or has undertaken with others to maintain in confidence, and/or is under a preexisting

obligation to maintain as confidential or private. Information or documents that are available to

the public may not be designated as "CONFIDENTIAL."

        5.      Documents That May Receive a "HIGHLY CONFIDENTIAL-OUTSIDE

ATTORNEYS' EYES ONLY" Designation. Any producing party or third party may designate

as "HIGHLY CONFIDENTIAL-OUTSIDE ATTORNEYS' EYES ONLY" documents that

contain highly confidential materials that are of such a sensitive nature and character (1) that

disclosure of the information contained therein could be of value to a competitor of the producing

party, (2) that there is a likelihood that such information could be appropriated and used in a

manner that would cause economic harm to the disclosing party, and (3) that such information

constitutes the type of information that the producing party in the ordinary course of business does

not or would not disclose to a competitor, including, without limitation, information that could

cause harm to the competitive position of the producing party. Examples of such documents



                                                   4
    Case
     Case1:20-cv-02375-LGS-RWL
          1:20-cv-02375-LGS-RWL Document
                                 Document59-1
                                          60 Filed
                                              Filed09/23/20
                                                    09/23/20 Page
                                                              Page55ofof24
                                                                         24




include, but are not limited to, technical business and research information, trade secrets or trading

records, financial information, marketing plans and forecasts, specification and design documents,

schematics, information relating to future products, customer lists, pricing data, cost data, customer

orders, customer quotations, or any unpublished pending or abandoned patent applications, foreign

or domestic. Information or documents that are available to the public may not be maintained as

"HIGHLY CONFIDENTIAL-OUTSIDE ATTORNEYS' EYES ONLY."

       6.      Depositions. Portions of depositions shall be deemed "CONFIDENTIAL" or

"HIGHLY CONFIDENTIAL-OUTSIDE ATTORNEYS' EYES ONLY" only if designated as

such when the deposition is taken or within ten (10) business days after receipt of the final

transcript, until which time all information disclosed at the deposition and all information

contained in deposition transcripts shall be treated as “HIGHLY CONFIDENTIAL-OUTSIDE

ATTORNEYS’ EYES ONLY.” This time period may be modified by agreement of the parties.

Such designation shall be specific as to the portions to be protected; however, the entire transcript

may be designated as “CONFIDENTIAL” if agreed to by the parties.

       7.      Protection of "CONFIDENTIAL" Material.

               a.      General Protections. Documents designated "CONFIDENTIAL" under

       this Order shall not be used or disclosed by the parties or counsel for the parties or any

       other persons identified in ¶ 7(b) below for any purposes whatsoever other than preparing

       for and conducting the litigation in which the documents were disclosed (including any

       appeal of that litigation).    In the event that a party inadvertently or unintentionally

       disseminates "CONFIDENTIAL" information to someone not entitled to receive the

       document or information, it shall immediately notify the producing party and shall use its




                                                  5
Case
 Case1:20-cv-02375-LGS-RWL
      1:20-cv-02375-LGS-RWL Document
                             Document59-1
                                      60 Filed
                                          Filed09/23/20
                                                09/23/20 Page
                                                          Page66ofof24
                                                                     24




  best efforts to retrieve the documents or information, and secure the agreement of the

  recipient not to disclose the "CONFIDENTIAL" information.

         b.     Limited Disclosure of "CONFIDENTIAL" Materials. The parties and

  counsel for the parties shall not disclose or permit the disclosure of any documents

  designated "CONFIDENTIAL" under the terms of this Order to any other person or entity

  except as set forth in subparagraphs (1)-(9) below. Subject to these requirements, the

  following categories of persons may be allowed to review documents that have been

  designated "CONFIDENTIAL" pursuant to this Order:

                (1)    in-house counsel and owners, managers, or employees of a party to

                this order, but only to the extent counsel of record shall determine that the

                specific individual’s assistance is necessary to the conduct of the litigation

                in which the information is disclosed and then only after the person to whom

                disclosure is to be made has executed an acknowledgment (in the form set

                forth at Exhibit A hereto) that he or she has read and understands the terms

                of this Order and is bound by it;

                (2)    outside counsel of record and employees of outside counsel of

                record involved in the preparation and trial of this action;

                (3)    independent contractor lawyers and their agency staff members who

                may assist outside counsel in this action and then only after independent

                contractor lawyer and/or staff member to whom disclosure is to be made

                acknowledges and agrees to be bound by at the terms of Exhibit A hereto;




                                          6
Case
 Case1:20-cv-02375-LGS-RWL
      1:20-cv-02375-LGS-RWL Document
                             Document59-1
                                      60 Filed
                                          Filed09/23/20
                                                09/23/20 Page
                                                          Page77ofof24
                                                                     24




              (4)     court reporters engaged for depositions and those persons, if any,

              specifically engaged for the limited purpose of making photocopies of

              documents;

              (5)     consultants, investigators, or experts engaged by the parties or

              counsel for the parties to assist in this litigation, including the preparation

              for trial and the rendering of expert opinions. (hereinafter referred to

              collectively as "Experts"), but only subject to the provisions of ¶ 7(c) below;

              (6)     professional translators engaged by counsel or the Court to translate

              confidential documents and then only after the person to whom disclosure

              is to be made has executed an acknowledgment (in the form set forth at

              Exhibit A hereto) that he or she has read and understands the terms of this

              Order and is bound by it;

              (7)     outside photocopying, coding, digitizing, data processing, graphic

              production services, or other vendors that the parties or their counsel utilize

              to assist in this action;

              (8)     any person who is indicated on the face of a document to have been

              an author, addressee, or copy recipient of the document, or the original

              source of the information; and

              (9)     other persons only upon consent of the producing party or upon

              order of the Court and on such conditions as are agreed to or ordered and

              then only after the person to whom disclosure is to be made has executed

              an acknowledgment (in the form set forth at Exhibit A hereto) that he or she

              has read and understands the terms of this Order and is bound by it.



                                          7
Case
 Case1:20-cv-02375-LGS-RWL
      1:20-cv-02375-LGS-RWL Document
                             Document59-1
                                      60 Filed
                                          Filed09/23/20
                                                09/23/20 Page
                                                          Page88ofof24
                                                                     24




         c.     Experts. Confidential Information shall be disclosed to Experts only upon

  the following terms:

                (1)      Prior to any disclosure, the Expert shall be identified in writing by

                email to the other parties’ counsel by name, address, and corporate,

                business, or other professional affiliation or employment; and an executed

                acknowledgement (in the form of Exhibit A attached hereto) that the Expert

                has read and understands the terms of this Order and agrees to be bound by

                it.

                (2)      Unless another party notifies the proposing party of any objection

                within five business days after notification in writing by email, the Expert

                shall thereafter be allowed to have access to Confidential Information

                pursuant to the terms and conditions of this Protective Order.

                (3)      In the event of a timely objection, which shall be made in good faith

                and on reasonable grounds, the proposing party shall refrain from disclosure

                of Confidential Information to the Expert until the objection has been

                resolved between the parties or ruled upon by the Court.

                (4)      The parties shall endeavor in good faith to resolve the dispute

                without calling upon the intervention of the Court. The burden is on the

                objecting party to seek the intervention of the Court by appropriate

                letter/motion as required by the Court to preclude the proposing party from

                disclosing Protected Material to the Expert. If no such motion is filed within

                five business days of receipt of the objection, the proposing party may




                                           8
   Case
    Case1:20-cv-02375-LGS-RWL
         1:20-cv-02375-LGS-RWL Document
                                Document59-1
                                         60 Filed
                                             Filed09/23/20
                                                   09/23/20 Page
                                                             Page99ofof24
                                                                        24




                    disclose Confidential Information to the Expert as if no objection has been

                    raised.

                    (5)       No party shall use its right to object to a proposed Expert to

                    unreasonably interfere with the ability of another party to prepare for trial

                    through the use of Experts.

            d.      Control of Documents. Counsel for the parties shall take reasonable

     efforts to prevent unauthorized disclosure of documents designated as "CONFIDENTIAL"

     pursuant to the terms of this order.

            e.      Copies.      All copies, duplicates, extracts, summaries or descriptions

     (hereinafter referred to collectively as "copies"), of documents designated as

     "CONFIDENTIAL" under this Order or any portion of such a document, shall be

     immediately affixed with the designation "CONFIDENTIAL" if the words do not already

     appear on the copy. All such copies shall be afforded the full protection of this Order.

            f.      Exhibit A. All executed acknowledgements (in the form of Exhibit A

     hereto) shall be maintained by the counsel for the party that had them executed, and copies

     thereof shall be produced to the other party within five business days of any written request

     (including a request by email).

     8.     Protection of "HIGHLY CONFIDENTIAL-OUTSIDE ATTORNEYS' EYES

ONLY" Material.

            a.      General       Protections.         Documents       designated      "HIGHLY

     CONFIDENTIAL-OUTSIDE ATTORNEYS' EYES ONLY" under this Order shall not be

     disclosed by receiving counsel, except as set forth in ¶ 8(b) below. Documents identified

     as "HIGHLY CONFIDENTIAL-OUTSIDE ATTORNEYS' EYES ONLY" shall not be



                                                 9
Case
 Case1:20-cv-02375-LGS-RWL
      1:20-cv-02375-LGS-RWL Document
                             Document59-1
                                      60 Filed
                                          Filed09/23/20
                                                09/23/20 Page
                                                          Page10
                                                               10ofof24
                                                                      24




  used for any purposes whatsoever other than preparing for and conducting the litigation in

  which the documents were disclosed (including any appeal of that litigation). In the event

  that a party inadvertently or unintentionally disseminates "HIGHLY CONFIDENTIAL-

  OUTSIDE ATTORNEYS' EYES ONLY" information to someone not entitled to receive

  the document or information, it shall immediately notify the producing party and shall use

  its best efforts to retrieve the documents or information, and secure the agreement of the

  recipient not to disclose the "HIGHLY CONFIDENTIAL-OUTSIDE ATTORNEYS'

  EYES ONLY" information.

           b.    Limited    Disclosure     of   "HIGHLY        CONFIDENTIAL-OUTSIDE

  ATTORNEYS' EYES ONLY" Materials.                       Documents designated as "HIGHLY

  CONFIDENTIAL-OUTSIDE ATTORNEYS' EYES ONLY" under the terms of this Order

  may not be disclosed by receiving counsel to any party or entity except as set forth in

  subparagraphs (1)-(8) below, and then only after the person to whom disclosure is to be

  made has read and understood the terms of this Order and is bound by it. Under no

  circumstances may any of the individuals set forth in subparagraphs (1)-(8) below disclose

  "HIGHLY CONFIDENTIAL-OUTSIDE ATTORNEYS' EYES ONLY" designated

  documents to any other individuals not listed. Subject to these requirements, the following

  categories of persons may be allowed to review documents that have been designated

  "HIGHLY CONFIDENTIAL-OUTSIDE ATTORNEYS' EYES ONLY" pursuant to this

  Order:

                 (1)     outside counsel and employees of outside counsel involved in the

                 preparation and trial of this action;




                                           10
Case
 Case1:20-cv-02375-LGS-RWL
      1:20-cv-02375-LGS-RWL Document
                             Document59-1
                                      60 Filed
                                          Filed09/23/20
                                                09/23/20 Page
                                                          Page11
                                                               11ofof24
                                                                      24




              (2)      independent contractor lawyers and staff members hired by outside

              counsel to assist in this action and then only after independent contractor

              lawyer and/or staff member to whom disclosure is to be made acknowledges

              and agrees to be bound by at the terms of Exhibit A hereto;

              (3)      court reporters engaged for depositions and those persons, if any,

              specifically engaged for the limited purpose of making photocopies of

              documents;

              (4)      experts, including Experts and non-specially retained experts, who

              are bound by this Order according to the procedures described in ¶ 7(c)

              above;

              (5)      professional translators engaged by counsel or the Court to translate

              confidential documents and then only after the person to whom disclosure

              is to be made has executed an acknowledgment (in the form set forth at

              Exhibit A hereto) that he or she has read and understands the terms of this

              Order and is bound by it;

              (6)      outside photocopying, coding, digitizing, data processing, graphic

              production services, or other vendors that the parties or their counsel utilize

              to assist in this action and then only after the person to whom disclosure is

              to be made has executed an acknowledgment (in the form set forth at Exhibit

              A hereto);

              (7)      any person who is indicated on the face of a document to have been

              an author, addressee, or copy recipient of the document, or the original

              source of the information; and



                                          11
Case
 Case1:20-cv-02375-LGS-RWL
      1:20-cv-02375-LGS-RWL Document
                             Document59-1
                                      60 Filed
                                          Filed09/23/20
                                                09/23/20 Page
                                                          Page12
                                                               12ofof24
                                                                      24




                 (8)    other persons only upon consent of the producing party or upon

                 order of the Court and on such conditions as are agreed to or ordered and

                 then only after the person to whom disclosure is to be made has executed

                 an acknowledgment (in the form set forth at Exhibit A hereto) that he or she

                 has read and understands the terms of this Order and is bound by it.

                 (9)    counsel for the parties may utilize the such designated documents in

                 the course of preparing their respective client’s and such employees and any

                 third party who shall testify regarding the content of such designated

                 documents, however, no such documents shall be disseminated, in any

                 manner, to any third party not otherwise identified in this matter other than

                 at counsel’s respective offices or on counsel’s computers in the course of

                 preparing for any aspect of the litigation.

           c.    Control of Documents. Counsel for the parties shall take reasonable

  efforts to prevent unauthorized disclosure of documents designated as "HIGHLY

  CONFIDENTIAL-OUTSIDE ATTORNEYS' EYES ONLY" pursuant to the terms of this

  Order.

           d.    Copies.      All   copies      of   documents   designated   as   "HIGHLY

  CONFIDENTIAL-OUTSIDE ATTORNEYS' EYES ONLY" under this Order or any

  portion of such a document, shall be immediately affixed with the designation "HIGHLY

  CONFIDENTIAL-OUTSIDE ATTORNEYS' EYES ONLY" if the words do not already

  appear on the copy. All such copies shall be afforded the full protection of this Order.

           e.    Exhibit A. All executed acknowledgements (in the form of Exhibit A

  hereto) shall be maintained by the counsel for the party that had them executed, and copies



                                           12
    Case
     Case1:20-cv-02375-LGS-RWL
          1:20-cv-02375-LGS-RWL Document
                                 Document59-1
                                          60 Filed
                                              Filed09/23/20
                                                    09/23/20 Page
                                                              Page13
                                                                   13ofof24
                                                                          24




       thereof shall be produced to the other party within five business days of any written request

       (including a request by email).

       9.      Filing of "CONFIDENTIAL" and "HIGHLY CONFIDENTIAL-OUTSIDE

ATTORNEYS' EYES ONLY" Materials. Any documents (including briefs), tangible things,

or information designated as Confidential that are submitted to the Court in support of or in

opposition to a motion or introduced at a hearing or during trial may retain their protected

confidential status only by compliance with the Court’s Procedures for Electronic Filing Under

Seal in Civil Cases. Per the authority of Procter &Gamble Co.v. Bankers Trust Co., 78 F.3d 219

(6th Cir. 1996), no document may be filed with the Court under seal without prior permission as

to each such filing, upon motion and for good cause shown, including the legal basis for filing

under seal. Counsel opposing the filing of any document shall provide sufficient good cause to

opposing counsel or the documents will not be filed under seal. This Protective Order does not

authorize filing under seal without prior permission. Outside attorneys of record for the parties are

hereby authorized to be the persons who may retrieve confidential exhibits and/or other

confidential matters filed with the Court upon termination of this litigation without further order

of this Court, and are the persons to whom such confidential exhibits or other confidential matters

may be returned by the Clerk of the Court, if they are not so retrieved. No material or copies thereof

so filed shall be released except by order of the Court, to outside counsel of record, or as otherwise

provided for hereunder. However, unless impractical due to exceptional circumstances, the parties

shall confer prior to the filing of any Confidential Information to determine if any less restrictive

measure than filing under seal may provide adequate protection.

       10.     Trial or Hearing Use. Subject to the Court’s individual and customary practices,

a party who seeks to introduce Confidential Information at a hearing or during trial shall advise



                                                 13
     Case
      Case1:20-cv-02375-LGS-RWL
           1:20-cv-02375-LGS-RWL Document
                                  Document59-1
                                           60 Filed
                                               Filed09/23/20
                                                     09/23/20 Page
                                                               Page14
                                                                    14ofof24
                                                                           24




the Court at the time of introduction that the information, documents, or tangible things sought to

be introduced are protected. The Court will review the information, documents, or tangible things

in camera or as otherwise determined by the Court, and make an oral ruling. If the Court so rules,

the Clerk will file and keep any such documents or tangible things under seal. The Parties shall

conform to the practices of the Court as it relates to either Party’s intent to utilize any such so

designated document, or content therein, during the course of the trial. To the extent no such

practice is set forth by the Court, prior to eliciting any testimony and/or use of any such document

or the content therein, the Party intending to utilize the same shall inform the Court of its intent

and comply with any instruction that thereafter follows from the Court.

a.       To the extent the Court requests proposed trial exhibits be uploaded to the ECF system, the

Parties shall jointly request a submission under seal of the documents so marked, and no Party

shall object to the request to have the same filed under seal; nothing herein shall preclude either

Party from objecting to the confidentiality designation as otherwise set forth in this Protective

Order.

         11.    Deposition Use. Nothing in this Protective Order shall prevent any counsel of

record from utilizing Confidential Information in the examination of any person who is reasonably

alleged to be the author or source of the Confidential Information or who is reasonably believed

to have knowledge relating thereto or two whom may provide testimony regarding the subject

matter contained in the document identified as Confidential Information. In addition,

                a.      Parties and present employees of the parties, or employees of third parties,

         may be examined as a witness at depositions and may testify concerning all Confidential

         Information produced or designated by either party, or by the employee’s employer if a

         third party; and



                                                 14
    Case
     Case1:20-cv-02375-LGS-RWL
          1:20-cv-02375-LGS-RWL Document
                                 Document59-1
                                          60 Filed
                                              Filed09/23/20
                                                    09/23/20 Page
                                                              Page15
                                                                   15ofof24
                                                                          24




               b.      Former employees of the parties, or former employees of third parties, may

       be examined and may testify concerning all Confidential Information produced or

       designated by the party or third party that formerly employed such person and which

       pertains to the period or periods of his/her employment and prior thereto.

       12.     Use for Legal Advice. Nothing in this Protective Order shall bar or otherwise

restrict any attorney from rendering advice to his/her client with respect to this litigation and

referring to or relying generally upon his/her examination of Confidential Information, provided

that in rendering such advice and in otherwise communicating with his/her clients, the attorney

shall not disclose the content of the information.

       13.     Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party obtains an Order from the Court providing such special protection, provided that

any party may seek greater protection of any document or information prior to producing it or

making it available for inspection.

       14.     Challenges     to      Designation        as   "CONFIDENTIAL"        or   "HIGHLY

CONFIDENTIAL-OUTSIDE ATTORNEYS' EYES ONLY."                             Any of the designations

permitted herein are subject to challenge. The following procedures shall apply to any such

challenge.

               a.      The burden of proving the necessity of a confidentiality designation remains

       with the party asserting the protection, except that a party claiming that information

       designated by the other as Confidential Information is in the public domain shall have the

       burden of proving such public knowledge.




                                                    15
    Case
     Case1:20-cv-02375-LGS-RWL
          1:20-cv-02375-LGS-RWL Document
                                 Document59-1
                                          60 Filed
                                              Filed09/23/20
                                                    09/23/20 Page
                                                              Page16
                                                                   16ofof24
                                                                          24




               b.      A party who contends that designated documents are not entitled to

       protection under this Order shall give written notice to the designating party specifically

       identifying the Bates number, deposition page and line, or other appropriate specific

       identifier of the information regarding which the confidentiality status is challenged and

       the specific basis for the challenge (“Challenge Notice”). The producing party shall have

       seven (7) business days from service of the Challenge Notice to determine if the dispute

       can be resolved without judicial intervention, by removing or modifying a designation or

       by responding that it has reviewed the matter and continues to maintain the designation in

       good faith. If the parties are unable in good faith to resolve any such dispute, the producing

       party shall file and serve a letter/motion as directed by the Court to retain the confidentiality

       designation. This provision does not foreclose the right of the challenging party from filing

       its own motion to challenge any designation for which it deems improper under this order.

               c.      Notwithstanding any challenge to the designation of documents, all material

       previously designated shall continue to be treated as designated subject to the full

       protections of this Order until the resolution of the dispute by the parties or ruling by the

       Court

               d.      Challenges to the designation of documents may be made at any time and

       are not waived by the failure to raise the challenge at the time of initial disclosure or

       designation.



       15.     Production of Exempt Documents. The production of privileged or work-product

protected documents, electronically stored information ("ESI") or information, whether

inadvertent or otherwise, is not a waiver of the privilege or protection from discovery in this case



                                                  16
    Case
     Case1:20-cv-02375-LGS-RWL
          1:20-cv-02375-LGS-RWL Document
                                 Document59-1
                                          60 Filed
                                              Filed09/23/20
                                                    09/23/20 Page
                                                              Page17
                                                                   17ofof24
                                                                          24




or in any other federal or state proceeding. This Order shall be interpreted to provide the maximum

protection allowed by Federal Rule of Evidence 502(d). Nothing contained herein is intended to

or shall serve to limit a party's right to conduct a review of documents, ESI or information

(including metadata) for relevance, responsiveness and/or segregation of privileged and/or

protected information before production.


       16.     Clawback Provisions


               a.     Disclosure: Notice by Producing Party


                      1.      Any Producing Party that inadvertently discloses or produces a

                      document or information that it considers privileged or otherwise protected

                      from discovery, in whole or in part, may request that all copies of the

                      document or information be returned or destroyed. The Producing Party

                      shall give written notice to each Receiving Party identifying the document

                      or information in question, the asserted privilege or protection, and the

                      grounds therefor. Upon receipt of any such notice, each Receiving Party

                      shall refrain from any effort to use or rely upon the document or information

                      in question, for any purpose, until the privilege claims has been resolved in

                      accordance with paragraph 2 below.


                      2.      Within fourteen days of receiving any notification under Paragraph

                      16(a)(1) each Receiving Party will return (at the cost of the Producing Party)

                      or destroy all copies of the inadvertently produced document or

                      information, as requested, and shall provide written confirmation to the

                      Producing Party of such action.      If the privilege claim is disputed, a

                                                17
Case
 Case1:20-cv-02375-LGS-RWL
      1:20-cv-02375-LGS-RWL Document
                             Document59-1
                                      60 Filed
                                          Filed09/23/20
                                                09/23/20 Page
                                                          Page18
                                                               18ofof24
                                                                      24




              Receiving Party may file a motion challenging the validity of the privilege

              claim within fourteen days of its receipt of written notification from the

              Producing Party of the inadvertent production. If any such motion is filed

              by a Receiving Party, the Receiving Party which filed the motion shall bear

              the burden of establishing the invalidity of any privilege or protection

              claimed, and the Receiving Parties shall not use or attempt to rely upon the

              document or information in question for any purpose, within or outside this

              action, unless and until the motion has been addressed and granted by the

              Court. In connection with any such motion, neither the inadvertent

              disclosure of the document or information in question nor its allegedly

              privileged content shall be cited or relied upon as a basis for disputing the

              privilege claim.


        b.    Inadvertent Disclosure: Notice by Receiving Party.


              1.     Any Party that receives any document or information during the

              course of discovery in this action that it knows or reasonably should know

              is likely to be subject to a claim of privilege or other protection from

              discovery shall so inform the Producing Party and all other Parties in writing

              and shall identify the document or information in question within fourteen

              days of becoming aware of the potentially privileged document or

              information. All Parties shall refrain from any effort to use or rely upon the

              document or information in question, for any purpose, until the privilege

              claim has been resolved in accordance with Paragraph 2 below.



                                        18
Case
 Case1:20-cv-02375-LGS-RWL
      1:20-cv-02375-LGS-RWL Document
                             Document59-1
                                      60 Filed
                                          Filed09/23/20
                                                09/23/20 Page
                                                          Page19
                                                               19ofof24
                                                                      24




              2.     Within fourteen days of receiving any notification under paragraph

              (b)(1) above, the Producing Party shall either (A) confirm in writing that it

              means to assert a privilege claim and request that all Receiving Parties

              return or destroy all copies of the information or document in question, or

              (B) confirm in writing that no privilege or protection from discovery is

              claimed. If a Producing Party asserts a privilege claim in response to a

              notice under Paragraph 16(b)(1) above, then, within fourteen days of the

              Producing Party's written confirmation of the privilege claim, each

              Receiving Party shall return or destroy all copies of the document or

              information in question, as requested, and provide written confirmation to

              the Producing Party of such action. If the privilege claim is disputed, a

              Receiving Party may file a motion challenging the validity of the privilege

              claim within fourteen days of its receipt of written confirmation from the

              Producing Party of the privilege claim. If any such motion is filed by a

              Receiving Party, the Receiving Party which filed the motion shall bear the

              burden of establishing the invalidity of any privilege or protection claimed,

              and the Receiving Parties shall not use or attempt to rely upon the document

              or information in question for any purpose, within or outside this action,

              unless and until the motion has been addressed and granted by the Court. In

              connection with any such motion, neither the inadvertent disclosure of the

              document or information in question nor its allegedly privileged content

              shall be cited or relied upon as a basis for disputing the privilege claim.


  17.   Treatment on Conclusion of Litigation.


                                        19
Case
 Case1:20-cv-02375-LGS-RWL
      1:20-cv-02375-LGS-RWL Document
                             Document59-1
                                      60 Filed
                                          Filed09/23/20
                                                09/23/20 Page
                                                          Page20
                                                               20ofof24
                                                                      24




         a.      Order Remains in Effect. All provisions of this Order restricting the use

  of documents designated "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL-OUTSIDE

  ATTORNEYS' EYES ONLY" shall continue to be binding after the conclusion of the

  litigation unless otherwise agreed or ordered.

         b.      Return of Protected Documents.           Within thirty (30) days after the

  conclusion of the litigation, including conclusion of any appeal, all documents designated

  as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL-OUTSIDE ATTORNEYS' EYES

  ONLY" under this Order, including copies as defined herein, shall at the receiving party's

  election and cost, be returned to the producing party or destroyed. The receiving party

  shall verify the return or destruction in writing to the producing party, upon the producing

  party's request. Notwithstanding the foregoing, outside counsel of record may retain a

  complete set of pleadings and court papers, depositions and trial transcripts, deposition and

  trial exhibits, affidavits and declarations, and work product after final conclusion of this

  litigation, but Confidential Information contained therein shall not be disseminated and

  shall remain subject to the terms of this Protective Order. Further, the parties shall not be

  required to return or destroy Confidential Information maintained in computer back-up

  systems or other storage media that are not readily accessible or normally accessed (e.g.,

  electronic disaster recovery systems that are overwritten in the normal course of business),

  but such material shall remain subject to this Order in all respects.

  18.    Subpoena for Confidential Information.

         a.      If Confidential Information in the possession of any receiving party is

  subpoenaed by any court, by any administrative or legislative body, or by any other person

  purporting to have authority to subpoena such information, or is the subject of any



                                           20
    Case
     Case1:20-cv-02375-LGS-RWL
          1:20-cv-02375-LGS-RWL Document
                                 Document59-1
                                          60 Filed
                                              Filed09/23/20
                                                    09/23/20 Page
                                                              Page21
                                                                   21ofof24
                                                                          24




       discovery request under Rules 30-36 of the Federal Rules of Civil Procedure or any

       comparable rule of court or of any adjudicative body (such subpoena or discovery request

       collectively referred to as a “Third Party Request”), the party to whom the Third Party

       Request is directed will not produce such information without first giving prompt written

       notice by electronic mail (including a copy of the Third Party Request) to the attorneys of

       record for the producing party, no more than three business days after receiving the Third

       Party Request. The party receiving the Third Party Request must also promptly inform in

       writing the party who caused the Third Party Request to issue in the other litigation that

       some or all of the material covered by the Third Party Request is subject to this Protective

       Order. The party receiving the Third Party Request must deliver a copy of this Protective

       Order promptly to the party in the other action that caused the Third Party Request to issue.

               b.      The producing party shall bear the burden and expense of seeking protection

       in court of its own Confidential Information, and nothing in this Protective Order should

       be construed as authorizing or encouraging a party receiving a Third Party Request to

       disobey a lawful directive from another court. Disclosure of information in response to a

       properly issued Third Party Request shall not constitute a violation of this Protective Order.

       19.     Order Subject to Modification. This Order supersedes any previous orders or

agreements of the parties that conflict with the terms herein. This Order shall be subject to

modification on motion of any party or any other person who may show an adequate interest in

the matter to intervene for purposes of addressing the scope and terms of this Order after the parties

hereto have had an opportunity to address any motion for a modification of this Order Any

deadlines herein may be extended by the parties by agreement.




                                                 21
    Case
     Case1:20-cv-02375-LGS-RWL
          1:20-cv-02375-LGS-RWL Document
                                 Document59-1
                                          60 Filed
                                              Filed09/23/20
                                                    09/23/20 Page
                                                              Page22
                                                                   22ofof24
                                                                          24




       20.     No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL-OUTSIDE

ATTORNEYS' EYES ONLY" by counsel is subject to protection under Rule 26(c) of the Federal

Rules of Civil Procedure or otherwise until such time as a document-specific ruling shall have

been made by the Court.

       21.     Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel in this action and their respective law firms and clients.




                                                 22
   Case
    Case1:20-cv-02375-LGS-RWL
         1:20-cv-02375-LGS-RWL Document
                                Document59-1
                                         60 Filed
                                             Filed09/23/20
                                                   09/23/20 Page
                                                             Page23
                                                                  23ofof24
                                                                         24




IT IS SO STIPULATED.


The Law Offices of Barry M. Bordetsky    Law Office of Jeffrey Fleischmann PC

By: /s/ Barry M. Bordetsky               By: /s/ Jeffrey Fleischmann
Barry M. Bordetsky                       Jeffrey Fleischmann, Esq.
570 Lexington Avenue, 24th Floor         150 Broadway, Suite 900
New York, New York 10022                 New York, N.Y. 10038
Tel: (212) 688-0008                      Tel. (646) 657-9623
Attorneys for Plaintiff                  Fax (646) 351-0694
Parallax Health Sciences, Inc            Attorney for Defendant
                                         EMA Financial LLC



                                             September
                             23rd day of
     IT IS SO ORDERED, this ______                  , 2020.




                                               9/23/2020

                                              Hon. Robert W. Lehrburger,
                                              Magistrate Judge
                                              United States District Court
                                              for the Southern District of New York




                                        23
    Case
     Case1:20-cv-02375-LGS-RWL
          1:20-cv-02375-LGS-RWL Document
                                 Document59-1
                                          60 Filed
                                              Filed09/23/20
                                                    09/23/20 Page
                                                              Page24
                                                                   24ofof24
                                                                          24


                  EXHIBIT A TO THE STIPULATED PROTECTIVE ORDER

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
 PARALLAX HEALTH SCIENCES, INC.,                                                  : Case No.:20-cv-2375
                                                                                  : (LGS)(RWL)
           Plaintiff/ Counterclaim Defendant                                      :
                                                                                  :
           - against -                                                            :
                                                                                  :
 EMA Financial, LLC                                                               :
                                                                                  :
           Defendants/Counterclaim Plaintiff                                      :
                                                                                  :
                                                                                  :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


         The undersigned hereby acknowledges that he/she has read the Stipulated Protective Order
dated                      , in the above captioned action, understands the terms thereof, and agrees to
be bound by such terms. The undersigned submits to the jurisdiction of the United States District
Court for the Southern District of New York in matters relating to the Stipulated Protective Order
and understands that the terms of said Stipulated Protective Order obligate him/her to treat all
discovery materials designated "CONFIDENTIAL" and/or "HIGHLY CONFIDENTIAL-
OUTSIDE ATTORNEYS' EYES ONLY" strictly in accordance with the terms and conditions of
the Order, use such information solely for the purposes of the above-captioned action, and not to
disclose any such information to any other person, firm, or concern.                             The undersigned
acknowledges that violation of the Stipulated Protective Order may result in penalties for contempt
of court.


         Name:

         Job Title:

         Employer:

         Business Address:

         Date:                               Signature:


                                                         24
